Citation Nr: 0635963	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of speech dysfunction associated with multiple 
sclerosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from December 1972 to 
September 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

We note that the appellant claims cognitive and memory 
impairment due to multiple sclerosis in a July 2004 
statement.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's speech dysfunction is currently manifested by 
slowed speech, not always well articulated, and word finding 
difficulty, but her speech is essentially 100 percent 
intelligible without slurring.  Tongue precision and 
coordination are reduced with inability to produce 3 syllable 
sequences and articulatory errors.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for speech 
dysfunction due to multiple sclerosis are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Codes 8212 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

In this case, the Board finds that the VCAA letter sent to 
the appellant in June 2004 complied with statutory notice 
requirements as outlined above.  However, this notice was 
provided after the initial evaluation of service in October 
2003, which has been appealed.  Notwithstanding the timing 
error, the Board believes that consideration of the claim is 
warranted because the timing error is non-prejudicial to the 
appellant.  There is no prejudice to the appellant because 
she was not deprived of information needed to substantiate 
her claim and, in the end, the weight of the evidence is 
against his claims.  We note that the appellant was provided 
with 38 C.F.R. § 3.159 in the February 2004 Statement of the 
Case along with the rating criteria.  But moreover, as the 
benefit sought could not be awarded even had there been no 
timing defect with respect to the VCAA notice, the appellant 
is not prejudiced by a decision here.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and non-VA treatment records have been associated 
with the claims folder.  Additionally, the appellant was 
afforded a VA examination and had the opportunity to elect a 
hearing.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluation of Speech Dysfunction

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2006).  In this case, the RO assigned a 10 percent 
evaluation effective September 11, 2000, for speech 
dysfunction, under Diagnostic Code 8212.  For purposes of the 
rating schedule, the appellant's overall disability has not 
changed and a uniform rating is warranted for the reasons 
discussed below.

The appellant's speech dysfunction is rated under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8212, for 
paralysis of the 12th (hypoglossal) cranial nerve.  See 38 
C.F.R. §§ 4.20, 4.27.  Under this diagnostic code, a 10 
percent evaluation is warranted for moderate incomplete 
paralysis, a 30 percent evaluation requires severe incomplete 
paralysis, and a 50 percent rating connotes complete 
paralysis.

The appellant contends that her speech dysfunction is 
manifested by long pauses, slurring, and jumbling of what she 
wants to say which makes talking on the telephone at work 
difficult.

VA treatment records dated November 2000 to June 2003 reflect 
medical management of the appellant's multiple sclerosis 
symptoms.  These records are essentially silent regarding 
speech dysfunction with the exception of a November 2000 
entry showing difficulty with word finding.  An April 2001 
entry indicated that there was no gross dysarthria.  In 
August 2003, a VA examination was conducted.  At this time, 
the appellant's speech was slightly slow and not always well 
articulated, "although it is not a true dysarthric speech."  
She had word finding difficulty, described as quite mild, and 
she was able to state full sentences.  Periodically, the 
appellant could not state the word she wanted to say, which 
the examiner described as "not out of the realm of normal."  
Facial strength and sensation were intact, her tongue was 
midline, and the palate elevated symmetrically.

VA speech pathology treatment records dated November to 
December 2003 reflect that the appellant was seen for 
complaints that she could not get out what she wants to say, 
which was exacerbated by stress and fatigue.

A November 2003 speech pathologist consultation was 
conducted.  Objectively, her speech was hesitant, but there 
were no slurring and no obvious paraphrasic errors or 
difficulty naming.  On speech/language evaluation, the face 
and mouth revealed structures essentially within normal 
limits.  Tremor was evident.  Lip and tongue movements were 
within normal limits for rate and range, but reduced for 
precision.  Repetitions were arrhythmic, voice was breathy 
and occasionally harsh.  A 3-syllable sequence could not be 
produced.  Deviations in stress and juncture were noted.  
Vocal intensity was variable.  Gag reflex was hyperactive.  
Swallow to command was produced with weak masseter 
contraction, lip pursing and at least 2 pumps to trigger the 
swallow reflex.  The appellant denied functional swallowing 
problems.  Response to sensory stimulation was within normal 
limits.  On language evaluation using the Boston Diagnostic 
Aphasia Examination and Boston Naming Test, the appellant had 
articulatory errors including prolongation, distortion, and 
omission of consonants, especially in polysyllabic 
words/consonant blends, with occasional vowel distortion, but 
speech was described as essentially 100 percent intelligible.  
The profile did not correspond to an aphasia syndrome.  
Problems with sentence formation were not found.  The 
diagnosis was mild-moderate mixed spastic/ataxic dysarthria.  
The examiner noted that the appellant met her functional 
verbal communication needs, and recommended therapy to 
develop strategies to compensate for motor speech problems 
and failures.  Subsequently, the appellant underwent 5 
therapy sessions wherein she had success in the trained 
strategies, including slowed speech rate and improved 
initiation of bilabial consonants.

A review of the evidence of record shows that the appellant 
has slowed speech that is not always well articulated and 
word finding difficulty.  There are articulatory errors and 
an inability to perform a 3 syllable sequence.  Tongue 
precision and coordination are reduced.  Most importantly, 
tongue strength is reduced.  Cumulatively, the manifestations 
more closely approximate the criteria for a 30 percent 
evaluation.  The impairment in this case is more than sensory 
and more closely approximates a condition with organic 
changes.  38 C.F.R. § 4.123.  However, her speech is 
essentially 100 percent intelligible without slurring.  The 
Board has considered he appellant's statements along with 
those of her sons and husband describing her speech 
difficulties and attendant frustration.  However, the 
criteria for an evaluation in excess of 30 percent are not 
met.  Nothing in the record, including the lay and medical 
evidence approximates complete paralysis. 

Considering the evidence in light of the rating criteria, the 
Board finds that the record has not warranted more than a 30 
percent rating for speech dysfunction associated with 
multiple sclerosis.  


ORDER

An evaluation of 30 percent for speech dysfunction associated 
with multiple sclerosis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


